STATE OF LOUISIANA
          COURT OF APPEAL, FIRST CIRCUIT
ALICIA R.   DIXON AND WEST J.                      NO.   2022 CW 1002
DIXON

VERSUS

D.R. HORTON. - GULF COAST;                  SEPTEMBER 29, 2022
BELL MECHANICAL SERVICES;
AND BELL MECHANICAL
HOLDINGS, LLC


In Re:      D.R.   Horton,   Inc.      Gulf  Coast,   applying  for
            supervisory    writs, 19th  Judicial    District  Court,
            Parish of East Baton Rouge, No. 716640.


BEFORE:     WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

      STAY DENIED; WRIT DENIED.     The trial court has not yet
ruled   on  D.R.  Horton,   Inc.     Gulf Coast's    exceptions of
prematurity and improper venue.     Accordingly, the exercise of
this court's supervisory jurisdiction is not warranted at this
time.    Her1itz Construction Co., Inc. v. Hote1 Investors of New
Iberia, Inc., 396 So.2d 878 (La. 1981) (per curiam).


                                   VGW
                                   JMG

     Wo1fe, J., concurs.




COURT OF APPEAL,   FIRST CIRCUIT




  ~ O,,et:i
     EPUTY CLER OF COURT
        FOR THE COURT